DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the binder resin (A)" in last two line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The applicant has to combine claim 5 in to claim 1 to overcome the 112(b) rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 & 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prolss et al. (# US 2010/0194836) in view of Nagase et al. (# US 2008/0033072).
Prolss et al. discloses: 
1. An aqueous ink for use in an ink jet recording ([0089]-[0092]; [0124]-[0125]) method, the ink having a viscosity in a range of 2 mPa-s or more and less than 9 mPa-s (3 to 30 cps; [[0106]) and a surface tension in a range of 20 mN/m to 40 mN/m (20 to 50 mN/m; [0108]) wherein a content of the binder resin (A) is in a range ([0089]; [0122]) of 2% by mass to 6% by mass with respect to the total amount of the ink (1 to 99%; [0089]; preferably 3 to 35%; [0091]).
or a cardboard having a layer with a water absorption of 10 g/m2 or less.
5. The aqueous ink according to claim 1, which comprises a binder resin (A) ([0089]-[0091]), a compound (B) having a urea bond ([0112]), an aqueous medium (C) (water; [0096]-[0097]), and a colorant (D) ([0117]).
6. The aqueous ink according to claim 5, which further comprises a surfactant (E) ([0109]), wherein a content of the surfactant (E) is in a range of 0.9% by mass to 1.5% by mass with respect to a total amount of the ink (see Examples).
	8. The aqueous ink according to claim 5, which further comprises an organic solvent (F) ([0102]), a propylene glycol (f2) ([0102]; [0115]), and one or more organic solvents (f3) selected from the group consisting of glycerin ([0115]), a glycerin derivative, diglycerin, and a diglycerin derivative.
9. The aqueous ink according to claim 8, wherein the water soluble organic solvent (f1) includes one or more selected from the group consisting of 3-methoxy-1-butanol and 3-methyl-3-methoxy-1-butanol ([0102]).
11. The aqueous ink according to claim 1, wherein the binder resin (A) is selected from the group consisting of polyvinyl alcohol, gelatin, polyethylene oxide, polyvinyl pyrrolidone ([0095]), an acrylic resin ([0095]), a urethane resin, dextran, dextrin, color ginan, agar, pullulan, water-soluble polyvinyl butyral ([0095]), hydroxyethyl cellulose, and carboxymethyl cellulose.
12. The aqueous ink according to claim 1, wherein the binder resin (A) is an acrylic resin ([0095]).

Prolss et al. explicitly did not discloses
	1. A distance from a surface (x) having an ink discharge port of an ink jet head to a position (y) where a line perpendicular to the surface (x) intersects with a recording medium (see figure) is 2 mm or more.
2. The ink according to claim 1, wherein the recording medium has a water absorption of 10 g/m2 or less for a contact time of 100 ms between a recording surface of the recording medium and water. 
4. The ink according to claim 3, wherein the layer with a water absorption of 10 g/m2 or less is white. 
8. The ink according to claim 5, which further comprises an organic solvent (F), wherein the organic solvent (F) includes a water soluble organic solvent (f1) which has a boiling point of 100 C. to 200 C. and has a vapor pressure of 0.5 hPa or more at 20 C.
Nagase et al. teaches that to have a deterioration free printed image ([0295]).
1. An ink for use in an ink jet recording method (see Abstract) in which a distance from a surface (x) having an ink discharge port of an ink jet head to a position (y) where a line perpendicular to the surface (x) intersects with a recording medium is 2 mm or more (0.5 to 2 mm; [0295]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition and inkjet recording method of Prolss et al. by the aforementioned teaching of Nagase et al. in order to have a deterioration free printed image ([0295]).
In re Aller, 105 USPQ 233 (CCPA1955). 
With respect to claims 4 & 8, Prolss et al. discloses exactly same recording medium  and exactly same organic solvent as applicant discloses in their own specification. The boiling point and a vapor pressure is a property of the material, which constant to the material. Therefore, the organic solvent discloses by the Prolss et al. obviously have a boiling point of 100 °C. to 200 °C. and has a vapor pressure of 0.5 hPa or more at 20 °C; and the layer with a water absorption of 10 g/m2 or less is white. 

Claims 1-6, 8 & 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (# US 2016/0090497) in view of Nagase et al. (# US 2008/0033072).
Ito et al. discloses: 
1. An aqueous ink ([0014]-[0018]) for use in an ink jet recording ([0096]-[0098]) method, the ink having a viscosity in a range of 2 mPa-s or more and less than 9 mPa-s (2.5 to 10 cps; [[0211]) and a surface tension in a range of 20 mN/m to 40 mN/m (25 to 40 mN/m; [0210]) wherein a content of the binder resin (A) is in a range ([0032]) of 2% by mass to 6% by mass with respect to the total amount of the ink (1 to 10%; [0089]).
or a cardboard having a layer with a water absorption of 10 g/m2 or less.
5. The aqueous ink according to claim 1, which comprises a binder resin (A) ([0089]-[0091]; [0162]-[0165]), a compound (B) having a urea bond ([0180]-[0181]), an aqueous medium (C) (water; [0096]-[0099]), and a colorant (D) ([0100]-[0106]).
6. The aqueous ink according to claim 5, which further comprises a surfactant (E) ([0095]; [0146]-[0152]), wherein a content of the surfactant (E) is in a range of 0.9% by mass to 1.5% by mass with respect to a total amount of the ink (0.2 to 3%; [0153]).
	8. The aqueous ink according to claim 5, which further comprises an organic solvent (F) ([0065]), a propylene glycol (f2) ([0065]; [0136]), and one or more organic solvents (f3) selected from the group consisting of glycerin ([0065]), a glycerin derivative, diglycerin, and a diglycerin derivative (two or more solvent; [0133]).
	10. An aqueous ink set comprising two or more inks (figure: 1, CMYKB), wherein at least one of inks is the ink according to claim 1 (figure: 1).
11. The aqueous ink according to claim 1, wherein the binder resin (A) is selected from the group consisting of polyvinyl alcohol, gelatin, polyethylene oxide, polyvinyl pyrrolidone, an acrylic resin ([0165]), a urethane resin ([0089]-[0091]), dextran, dextrin, color ginan, agar, pullulan, water-soluble polyvinyl butyral, hydroxyethyl cellulose, and carboxymethyl cellulose.
12. The aqueous ink according to claim 1, wherein the binder resin (A) is an acrylic resin ([0165]).

Ito et al. explicitly did not discloses
	1. A distance from a surface (x) having an ink discharge port of an ink jet head to a position (y) where a line perpendicular to the surface (x) intersects with a recording medium is 2 mm or more.
2. The ink according to claim 1, wherein the recording medium has a water absorption of 10 g/m2 or less for a contact time of 100 ms between a recording surface of the recording medium and water. 
4. The ink according to claim 3, wherein the layer with a water absorption of 10 g/m2 or less is white. 
8. The ink according to claim 5, which further comprises an organic solvent (F), wherein the organic solvent (F) includes a water soluble organic solvent (f1) which has a boiling point of 100 C. to 200 C. and has a vapor pressure of 0.5 hPa or more at 20 C.
Nagase et al. teaches that to have a deterioration free printed image ([0295]).
1. An ink for use in an ink jet recording method (see Abstract) in which a distance from a surface (x) having an ink discharge port of an ink jet head to a position (y) where a line perpendicular to the surface (x) intersects with a recording medium is 2 mm or more (0.5 to 2 mm; [0295]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition and inkjet recording method of Ito et al. by the aforementioned teaching of Nagase et al. in order to have a deterioration free printed image ([0295]).
In re Aller, 105 USPQ 233 (CCPA1955). 
With respect to claims 4 & 8, Ito et al. discloses exactly same recording medium  and exactly same organic solvent as applicant discloses in their own specification. The boiling point and a vapor pressure is a property of the material, which constant to the material. Therefore, the organic solvent discloses by the Ito et al. obviously have a boiling point of 100 °C. to 200 °C. and has a vapor pressure of 0.5 hPa or more at 20 °C; and the layer with a water absorption of 10 g/m2 or less is white. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Blanton et al. (# US 2013/0189499) discloses ink jet ink having a mixture of solvent and a silver salt biocide including a silver sulfate biocide having a concentration range of 0.0005 to 0.5 weight %, applying the clear ink or colored ink in an image wise fashion to a substrate, and fixing the clear or colored ink to the substrate whereby an effective coating or image article is formed that provides antibacterial and antifungal protection (see Abstract).

(3) Kanchiku (# US 2009/0075206) discloses a curable composition, including: a polymerizable compound (a) including an ethylenically unsaturated bond; a binder polymer (b); a radical polymerization initiator (c); and an alicyclic compound (d) including a urea bond is provided (see Abstract). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853